YM.EW

DEC 3 1 2018

UNITED STATES DISTRICT COURT Cl%f!.<, U.S` District & Bankruptcy
FOR THE DISTRICT OF COLUMBIA eating fmha District of columbia

EDWARD THoMAs KENNEDY, )
Plaintiff, ll §

v. § civil Action No. 18-2699 (UNA)
DEPARTMENT oF THE TREASU_RY, er al., §
Defendants. §

MEMORANDUM OPINION

This matter is before the Court on review of the plaintiffs application to proceed in forma
pauperis and his pro se complaint Plaintiff alleges that defendants have kept him in “consti'uctive
financial imprisonment,” Compl 11 8, and have “acted in such a way, or failed to act in such a way, `
that [he] is deprived of his liberty,”'id. 11 9. However, Plaintiff has failed to allege any plausible
facts to support his claims>that Defendants committed “trespass” or acted in “bad faith”) aside from
his bald assertion that they denied him credit on two occasions Compl. 1111 29, 36. That, alone, is'
insufficient to state a claim for relief.

Complaints filed by pro se litigants are held to less stringent standards than those applied
to formal pleadings drafted by lawyers. See Haz`nes v. Kemer, 404 U.S. 519, 520 (1972). Even
pro se litigants, however, must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) requires that a complaint contain a short and plain
statement of the grounds upon which the Court’s jurisdiction depends, a short and plain statement
of the claim showing that the pleader is entitled to relief, and a demand for judgment for the relief
the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of Rule 8 is to give
fair notice to the defendants of the claims being asserted, sufficient to prepare a responsive answer,

to prepare an adequate defense and to determine whether the doctrine of res

judicata applies. Browrz v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). Because the instant
complaint fails to meet this standard, the Court grants plaintiffs application`to proceed in forma

pauperis and dismisses the complaint An Order consistent with this Memorandum Opinion is

issued separately.

DATE: Decemberzl, 2018 E/¢' 0 ‘ /%b)

friited Stéltes District Judge

